Exhibit 10.2
 

SECURITY AGREEMENT
by
BIG 5 CORP.
as Lead Borrower
and
THE OTHER BORROWERS AND GUARANTORS PARTY HERETO
FROM TIME TO TIME
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent
Dated as of October 18, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
PREAMBLE
    1  
 
       
RECITALS
    1  
 
       
AGREEMENT
    2  
 
       
ARTICLE I
       
 
       
DEFINITIONS AND INTERPRETATION
       
 
       
SECTION 1.1. Definitions
    2  
SECTION 1.2. Interpretation
    7  
SECTION 1.3. Perfection Certificate
    7  
 
       
ARTICLE II
       
 
       
GRANT OF SECURITY AND SECURED OBLIGATIONS
       
 
       
SECTION 2.1. Pledge
    7  
SECTION 2.2. Secured Obligations
    8  
SECTION 2.3. Security Interest
    8  
 
       
ARTICLE III
       
 
       
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
       
USE OF COLLATERAL
       
 
       
SECTION 3.1. Delivery of Certificated Securities Collateral
    9  
SECTION 3.2. Perfection of Uncertificated Securities Collateral
    10  
SECTION 3.3. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest
    10  
SECTION 3.4. Other Actions
    11  
SECTION 3.5. Supplements; Further Assurances
    13  
 
       
ARTICLE IV
       
 
       
REPRESENTATIONS, WARRANTIES AND COVENANTS
       
 
       
SECTION 4.1. Limitation on Liens
    14  

-i- 



--------------------------------------------------------------------------------



 



              Page
SECTION 4.2. Chief Executive Office; Change of Name; Jurisdiction of
Organization
    14  
SECTION 4.3. Due Authorization and Issuance
    15  
SECTION 4.4. Consents, etc.
    15  
SECTION 4.5. Insurance
    15  
 
       
ARTICLE V
       
 
       
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
       
 
       
SECTION 5.1. Pledge of Additional Securities Collateral
    16  
SECTION 5.2. Voting Rights; Distributions; etc.
    16  
SECTION 5.3. Evidence of Pledged Interests
    17  
SECTION 5.4. Certain Agreements of Grantors As Issuers and Holders of Equity
Interests
    17  
 
       
ARTICLE VI
       
 
       
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
       
PROPERTY COLLATERAL
       
 
       
SECTION 6.1. Grant of License
    18  
SECTION 6.2. Protection of Collateral Agent’s Security
    18  
SECTION 6.3. After-Acquired Property
    18  
SECTION 6.4. Modifications
    19  
SECTION 6.5. Litigation
    19  
 
       
ARTICLE VII
       
 
       
REMEDIES
       
 
       
SECTION 7.1. Remedies
    19  
SECTION 7.2. Notice of Sale
    21  
SECTION 7.3. Waiver of Notice and Claims
    21  
SECTION 7.4. Certain Sales of Collateral
    22  
SECTION 7.5. No Waiver; Cumulative Remedies
    23  
SECTION 7.6. Certain Additional Actions Regarding Intellectual Property
    23  
SECTION 7.7. Application of Proceeds
    24  

-ii- 



--------------------------------------------------------------------------------



 



              Page
 
       
ARTICLE VIII
       
 
       
MISCELLANEOUS
       
 
       
SECTION 8.1. Concerning Collateral Agent
    24  
SECTION 8.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact
    25  
SECTION 8.3. Expenses
    26  
SECTION 8.4. Continuing Security Interest; Assignment
    26  
SECTION 8.5. Termination; Release
    26  
SECTION 8.6. Modification in Writing
    27  
SECTION 8.7. Notices
    27  
SECTION 8.8. GOVERNING LAW
    27  
SECTION 8.9. CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL
    27  
SECTION 8.10. Severability of Provisions
    29  
SECTION 8.11. Execution in Counterparts; Effectiveness
    29  
SECTION 8.12. No Release
    29  
SECTION 8.13. Obligations Absolute
    29  
 
       
SIGNATURES
       

     
EXHIBIT 1
  Form of Securities Pledge Amendment
SCHEDULE I
  Intercompany Notes
SCHEDULE II
  Filings, Registrations and Recordings
SCHEDULE III
  Pledged Interests

-iii- 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          SECURITY AGREEMENT dated as of October 18, 2010 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Security Agreement”) made by (i) BIG 5 CORP., a
Delaware corporation having an office at 2525 El Segundo Boulevard, El Segundo,
California 90245, as lead borrower for itself and the other Borrowers (the “Lead
Borrower”), (ii) THE OTHER BORROWERS LISTED ON THE SIGNATURE PAGES HERETO
(together with the Lead Borrower, the “Original Borrowers”) OR FROM TIME TO TIME
PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional Borrowers,”
and together with the Original Borrowers, the “Borrowers”), and (iii) THE
GUARANTOR LISTED ON THE SIGNATURE PAGES HERETO (the “Original Guarantor”) AND
THE OTHER GUARANTORS FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT (the “Additional Guarantors,” and together with the Original
Guarantor, the “Guarantors”), as pledgors, assignors and debtors (the Borrowers,
together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Grantors,” and each, a “Grantor”), in favor
of WELLS FARGO BANK, NATIONAL ASSOCIATION, having an office at One Boston Place,
18th Floor, Boston, Massachusetts 02108, in its capacity as collateral agent for
the Credit Parties (as defined in the Credit Agreement defined below) pursuant
to the Credit Agreement, as pledgee, assignee and secured party (in such
capacities and together with any successors in such capacities, the “Collateral
Agent”).
R E C I T A L S:
          A. The Borrowers, the Collateral Agent, Wells Fargo Bank, National
Association, as Administrative Agent, and the Lenders party thereto, among
others, have, in connection with the execution and delivery of this Security
Agreement, entered into that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
          B. The Guarantor has, pursuant to that certain Guaranty dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”), among other things, unconditionally guaranteed
the Guaranteed Obligations (as defined in the Guaranty).
          C. The Borrowers and the Guarantor will receive substantial benefits
from the execution, delivery and performance of the Obligations and the
Guaranteed Obligations and each is, therefore, willing to enter into this
Security Agreement.
          D. This Security Agreement is given by each Grantor in favor of the
Collateral Agent for the benefit of the Credit Parties to secure the payment and
performance of all of the Secured Obligations (as hereinafter defined).
          E. It is a condition to the obligations of the Lenders to make the
Loans under the Credit Agreement and a condition to the L/C Issuer issuing
Letters of Credit under the Credit

 



--------------------------------------------------------------------------------



 



Agreement that each Grantor execute and deliver the applicable Loan Documents,
including this Security Agreement.
A G R E E M E N T:
          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
          SECTION 1.1. Definitions.
     (a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC.
          (b) Capitalized terms used but not otherwise defined herein that are
defined in the Credit Agreement shall have the meanings given to them in the
Credit Agreement.
          (c) The following terms shall have the following meanings:
          “Additional Guarantors” shall have the meaning assigned to such term
in the Preamble hereof.
          “Borrowers” shall have the meaning assigned to such term in the
Preamble hereof.
          “Claims” shall mean any and all property taxes and other taxes,
assessments and special assessments, levies, fees and all governmental charges
imposed upon or assessed against, and all claims (including, without limitation,
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborers’,
materialmen’s, suppliers’ and warehousemen’s Liens and other claims arising by
operation of law) against, all or any portion of the Collateral.
          “Collateral” shall have the meaning assigned to such term in SECTION
2.1 hereof.
          “Collateral Agent” shall have the meaning assigned to such term in the
Preamble hereof.

2



--------------------------------------------------------------------------------



 



          “Contracts” shall mean, collectively, with respect to each Grantor,
all sale, service, performance, equipment or personal property lease contracts,
agreements and grants and all other contracts, agreements or grants (in each
case, whether written or oral, or third party or intercompany), between such
Grantor and any other party, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.
          “Control” shall mean (i) in the case of each DDA, “control,” as such
term is defined in Section 9-104 of the UCC, and (ii) in the case of any
security entitlement, “control,” as such term is defined in Section 8-106 of the
UCC.
          “Control Agreements” shall mean, collectively, the Blocked Account
Agreements and the Securities Account Control Agreements.
          “Copyrights” shall mean, collectively, with respect to each Grantor,
all copyrights (whether statutory or common Law, whether established or
registered in the United States or any other country or any political
subdivision thereof whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications made by such
Grantor, in each case, whether now owned or hereafter created or acquired by or
assigned to such Grantor, including, without limitation, the registrations and
applications listed in Section IV (if any) of the Perfection Certificate,
together with any and all (i) rights and privileges arising under applicable Law
with respect to such Grantor’s use of such copyrights, (ii) reissues, renewals,
continuations and extensions thereof, (iii) income, fees, royalties, damages,
claims and payments now or hereafter due and/or payable with respect thereto,
including, without limitation, damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.
          “Credit Agreement” shall have the meaning assigned to such term in
Recital A hereof.
          “Distributions” shall mean, collectively, with respect to each
Grantor, all Restricted Payments from time to time received, receivable or
otherwise distributed to such Grantor in respect of or in exchange for any or
all of the Pledged Securities or Intercompany Notes.
          “Excluded Property” shall mean the following:
     (a) any license, permit or lease held by any Grantor (i) that validly
prohibits the creation by such Grantor of a security interest therein or thereon
or (ii) to the extent that applicable Law prohibits the creation of a security
interest therein or thereon;
     (b) any Intellectual Property Collateral consisting of intent-to-use
trademark applications, for which the creation by a Grantor of a security
interest therein is prohibited without the consent of a third party or by
applicable Law;

3



--------------------------------------------------------------------------------



 



provided, however, that in each case described in clause (a) of this definition,
such property shall constitute “Excluded Property” only to the extent and for so
long as such license, permit, lease or applicable Law validly prohibits the
creation of a Lien on such property in favor of the Collateral Agent and, upon
the termination of such prohibition (howsoever occurring), such property shall
cease to constitute “Excluded Property”; provided further, that “Excluded
Property” shall not include the right to receive any proceeds arising therefrom
or any other property or rights that would have otherwise been excludable, but
as to which the prohibition that would have rendered them so excludable are
rendered ineffective by reason of Sections 9-406(f), 9-407(a) or 9-408(a) of the
UCC, or any Proceeds, substitutions or replacements of any Excluded Property
(unless such Proceeds, substitutions or replacements would otherwise constitute
Excluded Property).
          “Goodwill” shall mean, collectively, with respect to each Grantor, the
goodwill connected with such Grantor’s business including, without limitation,
(i) all goodwill connected with the use of and symbolized by any of the
Intellectual Property Collateral in which such Grantor has any interest,
(ii) all know-how, trade secrets, customer and supplier lists, proprietary
information, inventions, methods, procedures, formulae, descriptions,
compositions, technical data, drawings, specifications, name plates, catalogs,
confidential information and the right to limit the use or disclosure thereof by
any Person, pricing and cost information, business and marketing plans and
proposals, consulting agreements, engineering contracts and such other assets
which relate to such goodwill and (iii) all product lines of such Grantor’s
business.
          “Grantor” shall have the meaning assigned to such term in the Preamble
hereof.
          “Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
          “Guaranty” shall have the meaning assigned to such term in Recital B
hereof.
          “Intellectual Property Collateral” shall mean, collectively, the
Patents, Trademarks, Copyrights, Licenses and Goodwill.
          “Intercompany Notes” shall mean, with respect to each Grantor, all
intercompany notes described on Schedule I hereto and each intercompany note
hereafter acquired by such Grantor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.
          “Lead Borrower” shall have the meaning assigned to such term in the
Preamble hereof.
          “Letters of Credit” unless the context otherwise requires, shall have
the meaning given to such term in the UCC.

4



--------------------------------------------------------------------------------



 



          “Licenses” shall mean, collectively, with respect to each Grantor, all
license and distribution agreements with any other Person with respect to any
Patent, Trademark or Copyright or any other patent, trademark or copyright,
whether such Grantor is a licensor or licensee, distributor or distributee under
any such license or distribution agreement, together with any and all
(i) renewals, extensions, supplements and continuations thereof, (ii) income,
fees, royalties, damages, claims and payments now and hereafter due and/or
payable thereunder and with respect thereto including, without limitation,
damages and payments for past, present or future infringements or violations
thereof, (iii) rights to sue for past, present and future infringements or
violations thereof and (iv) other rights to use, exploit or practice any or all
of the Patents, Trademarks or Copyrights or any other patent, trademark or
copyright.
          “Patents” shall mean, collectively, with respect to each Grantor, all
patents issued or assigned to and all patent applications made by such Grantor
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), including, without limitation,
those patents, patent applications listed in Section IV (if any) of the
Perfection Certificate, together with any and all (i) rights and privileges
arising under applicable Law with respect to such Grantor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto including,
without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.
          “Perfection Certificate” shall mean that certain perfection
certificate dated as of the date hereof, executed and delivered by each Grantor
in favor of the Collateral Agent for the benefit of the Credit Parties, and each
other Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Borrower or Guarantor in favor of the Collateral Agent for the benefit of the
Credit Parties contemporaneously with the execution and delivery of a joinder
agreement hereto, in each case, as the same may be amended, amended and
restated, restated, supplemented or otherwise modified from time to time in
accordance with the Credit Agreement.
          “Pledged Interests” shall mean, collectively, with respect to each
Grantor, all Equity Interests in any issuer now existing or hereafter acquired
or formed, including, without limitation, all Equity Interests of such issuer
described in Schedule III hereof, together with all rights, privileges,
authority and powers of such Grantor relating to such Equity Interests issued by
any such issuer under the Organization Documents of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Grantor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Grantor in any manner, and all other Investment Property owned
by such Grantor; provided, however, that to the extent applicable, Pledged
Interests shall not include any interest possessing more than 65% of the voting
power or control

5



--------------------------------------------------------------------------------



 



of all classes of interests entitled to vote of any CFC to the extent such
pledge would result in an adverse tax consequence to the Grantor.
          “Pledged Securities” shall mean, collectively, the Pledged Interests
and the Successor Interests.
          “Secured Obligations” shall mean the Obligations (as defined in the
Credit Agreement) and the Guaranteed Obligations; provided, however, that Other
Liabilities shall be Secured Obligations solely to the extent that there is
sufficient Collateral following satisfaction of the Obligations described in
clause (a) of the definition of Obligations.
          “Securities Account Control Agreement” shall mean an agreement in form
and substance satisfactory to the Collateral Agent with respect to any
Securities Account of a Grantor.
          “Securities Act” means the Securities Exchange Act of 1934, as
amended, and the applicable regulations promulgated by the Securities and
Exchange Commission pursuant to such Act.
          “Securities Collateral” shall mean, collectively, the Pledged
Securities, the Intercompany Notes and the Distributions.
          “Security Agreement” shall have the meaning assigned to such in the
Preamble hereof.
          “Successor Interests” shall mean, collectively, with respect to each
Grantor, all shares of each class of the capital stock of the successor
corporation or interests or certificates of the successor limited liability
company, partnership or other entity owned by such Grantor (unless such
successor is such Grantor itself) formed by or resulting from any consolidation
or merger in which any Person listed in Section I of the Perfection Certificate
is not the surviving entity; provided, however, that Successor Interests shall
not include shares or interests possessing more than 65% of the voting power or
control of all classes of capital stock or interests entitled to vote of any
foreign Subsidiaries to the extent such pledge would result in an adverse tax
consequence to such Grantor.
          “Trademarks” shall mean, collectively, with respect to each Grantor,
all trademarks (including service marks), slogans, logos, certification marks,
trade dress, uniform resource locations (URLs), domain names, corporate names
and trade names, whether registered or unregistered, owned by or assigned to
such Grantor and all registrations and applications for the foregoing (whether
statutory or common Law and whether established or registered in the United
States or any other country or any political subdivision thereof), including,
without limitation, the registrations and applications listed in Section IV (if
any) of the Perfection Certificate, together with any and all (i) rights and
privileges arising under applicable Law with respect to such Grantor’s use of
any trademarks, (ii) reissues, continuations, extensions and renewals thereof,
(iii) income, fees, royalties, damages and payments now and hereafter due

6



--------------------------------------------------------------------------------



 



and/or payable thereunder and with respect thereto, including, without
limitation, damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.
          “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code
as in effect from time to time in the State of New York; provided, however, that
if a term is defined in Article 9 of the Uniform Commercial Code differently
than in another Article thereof, the term shall have the meaning set forth in
Article 9; provided further that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
          SECTION 1.2. Interpretation. The rules of interpretation specified in
Article I of the Credit Agreement shall be applicable to this Security
Agreement.
          SECTION 1.3. Perfection Certificate. The Collateral Agent and each
Grantor agree that the Perfection Certificate, and all schedules, amendments and
supplements thereto are and shall at all times remain a part of this Security
Agreement.
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
          SECTION 2.1. Pledge; Grant of Security Interest. As collateral
security for the payment and performance in full of all the Secured Obligations,
each Grantor hereby pledges and grants to the Collateral Agent for its benefit
and for the benefit of the other Credit Parties, a lien on and security interest
in and to all of the right, title and interest of such Grantor in, to and under
all personal property and interests in such personal property, wherever located,
and whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”), including, without limitation:

  (i)  
all Accounts;
    (ii)  
all Goods, including Equipment, Inventory and Fixtures;
    (iii)  
all Documents, Instruments and Chattel Paper;
    (iv)  
all Letters of Credit and Letter-of-Credit Rights;

7



--------------------------------------------------------------------------------



 



  (v)  
all Securities Collateral;
    (vi)  
all Investment Property;
    (vii)  
all Intellectual Property Collateral;
    (viii)  
all Commercial Tort Claims, including, without limitation, those described in
Section V of the Perfection Certificate (if any);
    (ix)  
all General Intangibles;
    (x)  
all Deposit Accounts;
    (xi)  
all Supporting Obligations;
    (xii)  
all books and records relating to the Collateral; and
    (xiii)  
to the extent not covered by clauses (i) through (xii) of this sentence, all
other personal property of such Grantor, whether tangible or intangible and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.

          Notwithstanding anything to the contrary contained in clauses
(i) through (xiii) above, the security interest created by this Security
Agreement shall not extend to, and the term “Collateral” shall not include, any
Excluded Property and the Grantors shall from time to time at the request of the
Collateral Agent give written notice to the Collateral Agent identifying in
reasonable detail the Excluded Property and shall provide to the Collateral
Agent such other information regarding the Excluded Property as the Collateral
Agent may reasonably request.
          SECTION 2.2. Secured Obligations. This Security Agreement secures, and
the Collateral is collateral security for, the payment and performance in full
when due of the Secured Obligations.
          SECTION 2.3. Security Interest. (a) Each Grantor hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to
authenticate and file in any relevant jurisdiction any financing statements
(including fixture filings) and amendments thereto that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment relating to
the Collateral, including, without limitation, (i) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor, (ii) a description of the Collateral as “all
assets of the Grantor, wherever located, whether now owned or hereafter
acquired” and (iii) in the case of a financing statement filed as a fixture
filing, a

8



--------------------------------------------------------------------------------



 



sufficient description of the real property to which such Collateral relates.
Each Grantor agrees to provide all information described in the immediately
preceding sentence to the Collateral Agent promptly upon request.
     (b) Each Grantor hereby ratifies its prior authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements or
amendments thereto relating to the Collateral if filed prior to the date hereof.
          (c) Each Grantor hereby further authorizes the Collateral Agent to
file filings with the United States Patent and Trademark Office and United
States Copyright Office (or any successor office or any similar office in any
other country) or other necessary documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
such Grantor hereunder in any Intellectual Property Collateral, without the
signature of such Grantor, and naming such Grantor, as debtor, and the
Collateral Agent, as secured party.
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL
          SECTION 3.1. Delivery of Certificated Securities Collateral. Each
Grantor represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a perfected first priority
security interest therein. Each Grantor hereby agrees that all certificates,
agreements or instruments representing or evidencing Securities Collateral
acquired by such Grantor after the date hereof, shall promptly (and in any event
within three (3) Business Days) upon receipt thereof by such Grantor be
delivered to and held by or on behalf of the Collateral Agent pursuant hereto.
All certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. The Collateral Agent shall have the right, at any time upon
the occurrence and during the continuance of any Event of Default and in
connection with the exercise of its remedies hereunder, to endorse, assign or
otherwise transfer to or to register in the name of the Collateral Agent or any
of its nominees or endorse for negotiation any or all of the Securities
Collateral, without any indication that such Securities Collateral is subject to
the security interest hereunder. In addition, the Collateral Agent shall have
the right with written notice to exchange certificates representing or
evidencing Securities Collateral for certificates of smaller or larger
denominations, accompanied by instruments of transfer or assignment and letters
of direction duly executed in blank.

9



--------------------------------------------------------------------------------



 



          SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each
Grantor represents and warrants that the Collateral Agent has a perfected first
priority security interest in all uncertificated Pledged Securities pledged by
it hereunder that is in existence on the date hereof and that the applicable
Organization Documents do not require the consent of the other shareholders,
members, partners or other Person to permit the Collateral Agent or its designee
to be substituted for the applicable Grantor as a shareholder, member, partner
or other equity owner, as applicable, thereto. Each Grantor hereby agrees that
if any of the Pledged Securities are at any time not evidenced by certificates
of ownership, then each applicable Grantor shall, to the extent permitted by
applicable Law and upon the request of the Collateral Agent, cause such pledge
to be recorded on the equityholder register or the books of the issuer, execute
customary pledge forms or other documents necessary or reasonably requested to
complete the pledge and give the Collateral Agent the right to transfer such
Pledged Securities under the terms hereof and, if requested by the Collateral
Agent, provide to the Collateral Agent an opinion of counsel, in form and
substance reasonably satisfactory to the Collateral Agent, confirming such
pledge and perfection thereof.
          SECTION 3.3. Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Grantor represents and warrants that the only
filings, registrations and recordings necessary and appropriate to perfect the
security interest granted by each Grantor to the Collateral Agent (for the
benefit of the Credit Parties) pursuant to this Security Agreement in respect of
the Collateral are listed on Schedule II hereto. Each Grantor represents and
warrants that all such filings, registrations and recordings have been delivered
to the Collateral Agent in completed and, to the extent necessary or
appropriate, duly executed form for filing in each governmental, municipal or
other office specified in Schedule II. Each Grantor agrees that at the sole cost
and expense of the Grantors, (i) such Grantor will maintain the security
interest created by this Security Agreement in the Collateral as a perfected
first priority security interest and shall defend such security interest against
the claims and demands of all Persons (other than with respect to Permitted
Encumbrances), (ii) such Grantor shall furnish to the Collateral Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail and (iii) at
any time and from time to time, upon the written request of the Collateral
Agent, such Grantor shall promptly and duly execute and deliver, and file and
have recorded, such further instruments and documents and take such further
action as the Collateral Agent may reasonably request, including the filing of
any financing statements, continuation statements and other documents (including
this Security Agreement) under the UCC (or other applicable Laws) in effect in
any jurisdiction with respect to the security interest created hereby and the
execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Collateral Agent and in such offices (including, without
limitation, the United States Patent and Trademark Office and the United States
Copyright Office) wherever required by applicable Law in each case to perfect,
continue and maintain a valid, enforceable, first priority security interest in
the Collateral as provided herein and to preserve the other rights and interests
granted to the Collateral Agent hereunder, as against the Grantors and third
parties (other than with respect to Permitted Encumbrances), with respect to the
Collateral.

10



--------------------------------------------------------------------------------



 



          SECTION 3.4. Other Actions. In order to further evidence the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Collateral Agent’s security interest in the Collateral, each
Grantor represents, warrants and agrees, in each case at such Grantor’s own
expense, with respect to the following Collateral that:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof (i) no
amount payable under or in connection with any of the Collateral is evidenced by
any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible Chattel Paper listed in Section III. D. of the Perfection Certificate
and (ii) each Instrument and each item of Tangible Chattel Paper listed in
Section III. D. of the Perfection Certificate, to the extent requested by the
Collateral Agent, has been properly endorsed, assigned and delivered to the
Collateral Agent, accompanied by instruments of transfer or assignment and
letters of direction duly executed in blank. If any amount payable under or in
connection with any of the Collateral shall be evidenced by any Instrument or
Tangible Chattel Paper, the Grantor acquiring such Instrument or Tangible
Chattel Paper shall forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may reasonably request from time to
time.
     (b) Investment Property. (i) As of the date hereof (1) it has no Securities
Accounts other than those listed in Section III.B. of the Perfection
Certificate, (2) it does not hold, own or have any interest in any certificated
securities or uncertificated securities other than those constituting Pledged
Securities with respect to which the Collateral Agent has a perfected first
priority security interest in such Pledged Securities, and (3) it has entered
into a duly authorized, executed and delivered Securities Account Control
Agreement with respect to each Securities Account listed in Section III.B. of
the Perfection Certificate with respect to which the Collateral Agent has a
perfected first priority security interest in such Securities Accounts by
Control.
          (ii) If any Grantor shall at any time hold or acquire any certificated
securities, other than any securities of any CFC not required to be pledged
hereunder, such Grantor shall promptly (a) notify the Collateral Agent thereof
and endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank, all in form
and substance reasonably satisfactory to the Collateral Agent or (b) deliver
such securities into a Securities Account with respect to which a Securities
Account Control Agreement is in effect in favor of the Collateral Agent. If any
securities now or hereafter acquired by any Grantor, other than any securities
of any CFC not required to be pledged hereunder, are uncertificated, such
Grantor shall promptly notify the Collateral Agent thereof and pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (a) grant Control to the Collateral Agent and cause the issuer to agree
to comply with instructions from the Collateral Agent as to such securities,
without further consent of any Grantor or such nominee, (b) cause a security
entitlement with respect to such uncertificated security to be held in a
Securities Account with respect to which the Collateral Agent has Control

11



--------------------------------------------------------------------------------



 



or (c) arrange for the Collateral Agent to become the registered owner of the
securities. Grantor shall not hereafter make a deposit in any Securities Account
with any Securities Intermediary unless (1) the applicable Grantor shall have
given the Collateral Agent ten (10) Business Days’ prior written notice of its
intention to make such deposit and (2) such Securities Intermediary and such
Grantor shall have duly executed and delivered a Control Agreement with respect
to such Securities Account. Each Grantor shall accept any cash and Investment
Property which are proceeds of the Pledged Interests in trust for the benefit of
the Collateral Agent and promptly upon receipt thereof, deposit any cash
received by it into an account in which the Collateral Agent has Control, or
with respect to any Investment Properties or additional securities, take such
actions as required above with respect to such securities. The Collateral Agent
agrees with each Grantor that the Collateral Agent shall not give any
entitlement orders or instructions or directions to any issuer of uncertificated
securities or Securities Intermediary, and shall not withhold its consent to the
exercise of any withdrawal or dealing rights by such Grantor, unless a Cash
Dominion Event has occurred and is continuing. No Grantor shall grant control
over any Pledged Securities to any Person other than the Collateral Agent.
          (iii) As between the Collateral Agent and the Grantors, the Grantors
shall bear the investment risk with respect to the Investment Property and
Pledged Securities, and the risk of loss of, damage to, or the destruction of
the Investment Property and Pledged Securities, whether in the possession of, or
maintained as a security entitlement or deposit by, or subject to the control
of, the Collateral Agent, a Securities Intermediary, any Grantor or any other
Person; provided, however, that nothing contained in this SECTION 3.4(b) shall
release or relieve any Securities Intermediary of its duties and obligations to
the Grantors or any other Person under any Control Agreement or under applicable
Law. Each Grantor shall promptly, as and when due, pay all Claims and fees of
whatever kind or nature with respect to the Pledged Securities pledged by it
under this Security Agreement. In the event any Grantor shall fail to make such
payment contemplated in the immediately preceding sentence, the Collateral Agent
may do so for the account of such Grantor and the Grantors shall promptly
reimburse and indemnify the Collateral Agent for all costs and expenses incurred
by the Collateral Agent under this SECTION 3.4(b) and under SECTION 8.3 hereof.
     (c) Electronic Chattel Paper and Transferable Records. As of the date
hereof no amount payable under or in connection with any of the Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction). If any amount
payable under or in connection with any of the Collateral shall be evidenced by
any Electronic Chattel Paper or any transferable record, the Grantor acquiring
such Electronic Chattel Paper or transferable record shall promptly notify the
Collateral Agent thereof and shall take such action as the Collateral Agent may
reasonably request to vest in the Collateral Agent control under UCC
Section 9-105 of such Electronic Chattel Paper or control under Section 201 of
the Federal Electronic

12



--------------------------------------------------------------------------------



 



Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Collateral Agent agrees with such
Grantor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Grantor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.
     (d) If any Loan Party is a beneficiary under a Letter of Credit issued in
favor of such Loan Party (which, for the avoidance of doubt, shall not include
any Letter of Credit issued pursuant to the Credit Agreement), such Loan Party
shall, at the request of the Collateral Agent, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, either
(i) arrange for the issuer and any confirmer of such Letter of Credit to consent
to an assignment to the Collateral Agent of, and to pay to the Collateral Agent,
the proceeds of, any drawing under the Letter of Credit or (ii) arrange for the
Collateral Agent to become the beneficiary of such Letter of Credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the Letter of Credit are to be applied as provided in the Credit Agreement.
     (e) If any Loan Party hereafter holds any Commercial Tort Claim(s), such
Loan Party shall, at the request of the Collateral Agent, grant to the
Collateral Agent in such writing a security interest therein and in the Proceeds
thereof, with such writing to be in form and substance reasonably satisfactory
to the Collateral Agent.
          SECTION 3.5. Supplements; Further Assurances. Each Grantor shall take
such further actions, and execute and deliver to the Collateral Agent such
additional assignments, agreements, supplements, powers and instruments, as the
Collateral Agent may in its reasonable judgment deem necessary or appropriate,
wherever required by Law, in order to perfect, preserve and protect the security
interest in the Collateral as provided herein and the rights and interests
granted to the Collateral Agent hereunder, to carry into effect the purposes
hereof or better to assure and confirm unto the Collateral Agent or permit the
Collateral Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Collateral. If an Event of Default has occurred
and is continuing, the Collateral Agent may institute and maintain, in its own
name or in the name of any Grantor, such suits and proceedings as the Collateral
Agent may be advised by counsel shall be necessary or expedient to prevent any
impairment of the security interest in or the perfection thereof in the
Collateral. All of the foregoing shall be at the sole cost and expense of the
Grantors. The Grantors and the Collateral Agent acknowledge that this Security
Agreement is intended to grant to the Collateral Agent for the benefit of the
Credit

13



--------------------------------------------------------------------------------



 



Parties a security interest in and Lien upon the Collateral and shall not
constitute or create a present assignment of any of the Collateral.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
          In addition to, and without limitation of, each of the
representations, warranties and covenants set forth in the Credit Agreement and
the other Loan Documents, each Grantor represents, warrants and covenants as
follows:
          SECTION 4.1. Limitation on Liens. Each Grantor is as of the date
hereof, and, as to Pledged Interests acquired by it from time to time after the
date hereof, such Grantor will be, the sole direct and beneficial owner of all
such Pledged Interests free from any Lien or other right, title or interest of
any Person other than the Liens and security interest created by this Security
Agreement and Permitted Encumbrances.
          SECTION 4.2. Chief Executive Office; Change of Name; Jurisdiction of
Organization. (a) The exact legal name, type of organization, jurisdiction of
organization, federal taxpayer identification number, organizational
identification number and chief executive office of such Grantor is indicated
next to its name in Sections I.A. and I.B. of the Perfection Certificate. Such
Grantor shall furnish to the Collateral Agent prompt written notice of any
change in (i) its corporate name, (ii) the location of its chief executive
office, (iii) its identity or type of organization or corporate structure,
(iv) its federal taxpayer identification number or organizational identification
number or (v) its jurisdiction of organization (in each case, including, without
limitation, by merging with or into any other entity, reorganizing, dissolving,
liquidating, reincorporating or incorporating in any other jurisdiction). Such
Grantor agrees (A) not to effect or permit any such change unless all filings
have been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue, following such change, to have a valid, legal and
perfected security interest in all the Collateral of the type, scope and
priority that it had before such change and (B) to take all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Credit
Parties in the Collateral intended to be granted hereunder. Each Grantor agrees
to promptly provide the Collateral Agent with certified Organization Documents
reflecting any of the changes described in the preceding sentence.
          (b) The Collateral Agent may rely on opinions of counsel as to whether
any or all UCC financing statements of the Grantors need to be amended as a
result of any of the changes described in SECTION 4.2(a). If any Grantor fails
to provide information to the Collateral Agent about such changes on a timely
basis, the Collateral Agent shall not be liable or responsible to any party for
any failure to maintain a perfected security interest in such Grantor’s property
constituting Collateral, for which the Collateral Agent needed to have
information

14



--------------------------------------------------------------------------------



 



relating to such changes. The Collateral Agent shall have no duty to inquire
about such changes if any Grantor does not inform the Collateral Agent of such
changes, the parties acknowledging and agreeing that it would not be feasible or
practical for the Collateral Agent to search for information on such changes if
such information is not provided by any Grantor.
          SECTION 4.3. Due Authorization and Issuance. All of the Pledged
Interests have been, and to the extent any Pledged Interests are hereafter
issued, such shares or other equity interests will be, upon such issuance, duly
authorized, validly issued and, to the extent applicable, fully paid and
non-assessable. All of the Pledged Interests have been fully paid for, and there
is no amount or other obligation owing by any Grantor to any issuer of the
Pledged Interests in exchange for or in connection with the issuance of the
Pledged Interests or any Grantor’s status as a partner or a member of any issuer
of the Pledged Interests.
          SECTION 4.4. Consents, etc. Following the occurrence and during the
continuation of an Event of Default, if the Collateral Agent desires to exercise
any remedies, voting or consensual rights or attorney-in-fact powers set forth
in this Security Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other Person therefor, then,
upon the reasonable request of the Collateral Agent, such Grantor agrees to use
commercially reasonable efforts to assist and aid the Collateral Agent to obtain
as soon as commercially practicable any necessary approvals or consents for the
exercise of any such remedies, rights and powers.
          SECTION 4.5. Insurance. Such Grantor shall maintain or shall cause to
be maintained such insurance as is required pursuant to Section 6.07 of the
Credit Agreement. Each Grantor hereby irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact), exercisable only after the occurrence and during the
continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of the Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or in part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Grantors hereunder or any Default or Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable. All sums disbursed by the Collateral Agent in connection with
this SECTION 4.5, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, upon demand, by the
Grantors to the Collateral Agent and shall be additional Secured Obligations
secured hereby.

15



--------------------------------------------------------------------------------



 



ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
          SECTION 5.1. Pledge of Additional Securities Collateral. Each Grantor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any Person
required to be pledged hereunder, accept the same in trust for the benefit of
the Collateral Agent and forthwith deliver to the Collateral Agent a pledge
amendment, duly executed by such Grantor, in substantially the form of Exhibit 1
annexed hereto (each, a “Pledge Amendment”), and the certificates and other
documents required under SECTION 3.1 and SECTION 3.2 hereof in respect of the
additional Pledged Securities or Intercompany Notes which are to be pledged
pursuant to this Security Agreement, and confirming the attachment of the Lien
hereby created on and in respect of such additional Pledged Securities or
Intercompany Notes. Each Grantor hereby authorizes the Collateral Agent to
attach each Pledge Amendment to this Security Agreement and agrees that all
Pledged Securities or Intercompany Notes listed on any Pledge Amendment
delivered to the Collateral Agent shall for all purposes hereunder be considered
Collateral.
          SECTION 5.2. Voting Rights; Distributions; etc.
     (a) So long as no Event of Default shall have occurred and be continuing,
each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other Loan Document evidencing the Secured Obligations. The
Collateral Agent shall be deemed without further action or formality to have
granted to each Grantor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Grantor and at the sole cost
and expense of the Grantors, from time to time execute and deliver (or cause to
be executed and delivered) to such Grantor all such instruments as such Grantor
may reasonably request in order to permit such Grantor to exercise the voting
and other rights which it is entitled to exercise pursuant to this SECTION
5.2(a).
     (b) Upon the occurrence and during the continuance of any Event of Default,
all rights of each Grantor to exercise the voting and other consensual rights it
would otherwise be entitled to exercise pursuant to SECTION 5.2(a) hereof
without any action, other than, in the case of any Securities Collateral, or the
giving of any notice shall immediately cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights; provided that
the Collateral Agent shall have the right, in its sole discretion, from time to
time following the occurrence and continuance of an Event of Default to permit
such Grantor to exercise such rights under SECTION 5.2(a). After such Event of
Default is no longer continuing, each Grantor shall have the right to

16



--------------------------------------------------------------------------------



 



exercise the voting, managerial and other consensual rights and powers that it
would otherwise be entitled to pursuant to SECTION 5.2(a) hereof.
     (c) Each Grantor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with, and to the extent permitted by, the
provisions of the Credit Agreement; provided, however, that any and all such
Distributions consisting of rights or interests in the form of securities shall
be forthwith delivered to the Collateral Agent to hold as Collateral and shall,
if received by any Grantor, be received in trust for the benefit of the
Collateral Agent, be segregated from the other property or funds of such Grantor
and be forthwith delivered to the Collateral Agent as Collateral in the same
form as so received (with any necessary endorsement). The Collateral Agent
shall, if necessary, upon written request of any Grantor and at the sole cost
and expense of the Grantors, from time to time execute and deliver (or cause to
be executed and delivered) to such Grantor all such instruments as such Grantor
may reasonably request in order to permit such Grantor to receive the
Distributions which it is authorized to receive and retain pursuant to this
SECTION 5.2(c).
     (d) Each Grantor shall, at its sole cost and expense, from time to time
execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may reasonably request in order to permit the Collateral Agent
to exercise the voting and other rights which it may be entitled to exercise
pursuant to SECTION 5.2(b) hereof and to receive all Distributions which it may
be entitled to receive under SECTION 5.2(c) hereof.
     (e) All Distributions which are received by any Grantor contrary to the
provisions of SECTION 5.2(b) hereof shall be received in trust for the benefit
of the Collateral Agent, shall be segregated from other funds of such Grantor
and shall immediately be paid over to the Collateral Agent as Collateral in the
same form as so received (with any necessary endorsement).
          SECTION 5.3. Evidence of Pledged Interests. As of the date hereof,
there are no other certificates or other writings that represent an ownership
interest in the entities whose shares constitute Pledged Interests other than
the stock certificates, if any, delivered to the Collateral Agent.
          SECTION 5.4. Certain Agreements of Grantors As Issuers and Holders of
Equity Interests.
     (a) In the case of each Grantor which is an issuer of Securities
Collateral, such Grantor agrees to be bound by the terms of this Security
Agreement relating to the Securities Collateral issued by it and will comply
with such terms insofar as such terms are applicable to it.

17



--------------------------------------------------------------------------------



 



     (b) In the case of each Grantor which is a partner in a partnership,
limited liability company or other entity, such Grantor hereby consents to the
extent required by the applicable Organization Documents to the pledge by each
other Grantor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Interests to the Collateral Agent or its nominee and to the substitution
of the Collateral Agent or its nominee as a substituted partner or member in
such partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner or a limited partner or member, as the
case may be.
ARTICLE VI
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
          SECTION 6.1. Grant of License. Without limiting the rights of
Collateral Agent as the holder of a Lien on the Intellectual Property
Collateral, for the purpose of enabling the Collateral Agent, during the
continuance of an Event of Default, to exercise rights and remedies under
ARTICLE IX hereof at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby grants to the Collateral Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, assign, license or sublicense any of
the Intellectual Property Collateral now owned or hereafter acquired by such
Grantor, wherever the same may be located, including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof.
          SECTION 6.2. Protection of Collateral Agent’s Security. Each Grantor
shall maintain, preserve and protect all of its material Intellectual Property
necessary in the operation of its business, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect or could not
reasonably be expected to materially and adversely affect the ability of such
Grantor or the Collateral Agent to dispose of the Collateral.
          SECTION 6.3. After-Acquired Property. If any Grantor shall, at any
time before this Security Agreement shall have been terminated in accordance
with SECTION 8.5(a), (i) obtain any rights to any additional Intellectual
Property Collateral or (ii) become entitled to the benefit of any additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any Intellectual
Property Collateral, or any improvement on any Intellectual Property Collateral,
the provisions hereof shall automatically apply thereto and any such item
enumerated in clause (i) or (ii) of this SECTION 6.3 with respect to such
Grantor shall automatically constitute Intellectual Property Collateral if such
would have constituted Intellectual Property Collateral at the time of execution

18



--------------------------------------------------------------------------------



 



hereof and be subject to the Lien and security interest created by this Security
Agreement without further action by any party. With respect to any federally
registered Intellectual Property Collateral, each Grantor shall promptly
(a) provide to the Collateral Agent written notice of any of the foregoing and
(b) confirm the attachment of the Lien and security interest created by this
Security Agreement to any rights described in clauses (i) and (ii) of the
immediately preceding sentence of this SECTION 6.3 by execution of an instrument
in form reasonably acceptable to the Collateral Agent.
          SECTION 6.4. Modifications. Each Grantor authorizes the Collateral
Agent to modify this Security Agreement by amending Section IV of the Perfection
Certificate to include any Intellectual Property Collateral acquired or arising
after the date hereof of such Grantor including, without limitation, any of the
items listed in SECTION 6.3 hereof.
          SECTION 6.5. Litigation. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent shall have the right
but shall in no way be obligated to file applications for protection of the
Intellectual Property Collateral and/or bring suit in the name of any Grantor,
the Collateral Agent or the other Credit Parties to enforce the Intellectual
Property Collateral and any license thereunder. In the event of such suit, each
Grantor shall, at the reasonable request of the Collateral Agent, do any and all
lawful acts and execute any and all documents requested by the Collateral Agent
in aid of such enforcement and the Grantors shall promptly reimburse and
indemnify the Collateral Agent, as the case may be, for all costs and expenses
incurred by the Collateral Agent in the exercise of its rights under this
SECTION 6.5 in accordance with SECTION 8.3 hereof.
ARTICLE VII
REMEDIES
          SECTION 7.1. Remedies. Upon the occurrence and during the continuance
of any Event of Default the Collateral Agent may, and at the direction of the
Required Lenders, shall, from time to time in respect of the Collateral, in
addition to the other rights and remedies provided for herein, under applicable
Law or otherwise available to it:
     (a) Personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from any Grantor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;

19



--------------------------------------------------------------------------------



 



     (b) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Grantor, prior to receipt by any such obligor
of such instruction, such Grantor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly pay
such amounts to the Collateral Agent;
     (c) Sell, assign, grant a license to use or otherwise liquidate, or direct
any Grantor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;
     (d) Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Collateral Agent at any place or
places so designated by the Collateral Agent, in which event such Grantor shall
at its own expense: (A) forthwith cause the same to be moved to the place or
places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Grantor’s
obligation to deliver the Collateral as contemplated in this SECTION 7.1 is of
the essence hereof. Upon application to a court of equity having jurisdiction,
the Collateral Agent shall be entitled to a decree requiring specific
performance by any Grantor of such obligation;
     (e) Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Secured Obligations;
     (f) Retain and apply the Distributions to the Secured Obligations as
provided in Article V hereof;
     (g) Exercise any and all rights as beneficial and legal owner of the
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Collateral; and
     (h) Exercise all the rights and remedies of a secured party under the UCC,
and the Collateral Agent may also in its sole discretion, without notice except
as specified in SECTION 7.2 hereof, sell, assign or grant a license to use the
Collateral or any part

20



--------------------------------------------------------------------------------



 



thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable. The
Collateral Agent or any other Credit Party or any of their respective Affiliates
may be the purchaser, licensee, assignee or recipient of any or all of the
Collateral at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold, assigned or licensed at such sale, to use and apply any of
the Secured Obligations owed to such Person as a credit on account of the
purchase price of any Collateral payable by such Person at such sale. Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Grantor, and each Grantor hereby waives, to the fullest extent
permitted by Law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the fullest extent permitted by Law, each Grantor hereby waives any claims
against the Collateral Agent arising by reason of the fact that the price at
which any Collateral may have been sold, assigned or licensed at such a private
sale was less than the price which might have been obtained at a public sale,
even if the Collateral Agent accepts the first offer received and does not offer
such Collateral to more than one offeree.
          SECTION 7.2. Notice of Sale. Each Grantor acknowledges and agrees
that, to the extent notice of sale or other disposition of Collateral shall be
required by applicable Law and unless the Collateral is perishable or threatens
to decline speedily in value, or is of a type customarily sold on a recognized
market (in which event the Collateral Agent shall provide such Grantor such
advance notice as may be practicable under the circumstances), ten (10) days’
prior notice to such Grantor of the time and place of any public sale or of the
time after which any private sale or other intended disposition is to take place
shall be commercially reasonable notification of such matters. No notification
need be given to any Grantor if it has signed, after the occurrence of an Event
of Default, a statement renouncing or modifying (as permitted under Law) any
right to notification of sale or other intended disposition.
          SECTION 7.3. Waiver of Notice and Claims. Each Grantor hereby waives,
to the fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of any of the Collateral, including, without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Grantor would otherwise have under law, and each Grantor
hereby further waives, to the fullest extent permitted by applicable Law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the

21



--------------------------------------------------------------------------------



 



Collateral Agent’s rights hereunder and (iii) all rights of redemption,
appraisal, valuation, stay, extension or moratorium now or hereafter in force
under any applicable Law. The Collateral Agent shall not be liable for any
incorrect or improper payment made pursuant to this Article VIII in the absence
of gross negligence or willful misconduct. Any sale of, or the grant of options
to purchase, or any other realization upon, any Collateral shall operate to
divest all right, title, interest, claim and demand, either at law or in equity,
of the applicable Grantor therein and thereto, and shall be a perpetual bar both
at law and in equity against such Grantor and against any and all Persons
claiming or attempting to claim the Collateral so sold, optioned or realized
upon, or any part thereof, from, through or under such Grantor.
          SECTION 7.4. Certain Sales of Collateral.
     (a) Each Grantor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority. Each Grantor acknowledges that any such sales
may be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable Law, the Collateral Agent shall have no obligation to
engage in public sales.
     (b) Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities Laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Securities Collateral and Investment Property, to limit purchasers to
Persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions (including, without limitation, a public offering made pursuant to
a registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities Laws, even if such issuer would agree to do so.
     (c) If the Collateral Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property, upon written request,
the applicable Grantor shall from time to time furnish to the Collateral Agent
all such information as the Collateral Agent may reasonably request in order to
determine the number of securities

22



--------------------------------------------------------------------------------



 



included in the Securities Collateral or Investment Property which may be sold
by the Collateral Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.
     (d) Each Grantor further agrees that a breach of any of the covenants
contained in this SECTION 7.4 will cause irreparable injury to the Collateral
Agent and the other Credit Parties, that the Collateral Agent and the other
Credit Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this SECTION 7.4 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
          SECTION 7.5. No Waiver; Cumulative Remedies.
     (a) No failure on the part of the Collateral Agent to exercise, no course
of dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Collateral Agent be required
to look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by law.
     (b) In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Security Agreement
by foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case, the Grantors, the
Collateral Agent and each other Credit Party shall be restored to their
respective former positions and rights hereunder with respect to the Collateral,
and all rights, remedies and powers of the Collateral Agent and the other Credit
Parties shall continue as if no such proceeding had been instituted.
          SECTION 7.6. Certain Additional Actions Regarding Intellectual
Property. If any Event of Default shall have occurred and be continuing, upon
the written demand of Collateral Agent, each Grantor shall execute and deliver
to Collateral Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and such other documents as are necessary or
appropriate to carry out the intent and purposes hereof to the extent such
assignment does not result in any loss of rights therein under applicable Law.
Within five (5) Business Days of written notice thereafter from Collateral
Agent, each Grantor shall make available to Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of the Event of Default as Collateral Agent may reasonably
designate to permit such Grantor to continue, directly or indirectly, to
produce,

23



--------------------------------------------------------------------------------



 



advertise and sell the products and services sold by such Grantor under the
registered Patents, Trademarks and/or Copyrights, and such Persons shall be
available to perform their prior functions on Collateral Agent’s behalf.
          SECTION 7.7. Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Security Agreement, in
accordance with and as set forth in Section 8.03 of the Credit Agreement.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.1. Concerning Collateral Agent.
     (a) The Collateral Agent has been appointed as collateral agent pursuant to
the Credit Agreement. The actions of the Collateral Agent hereunder are subject
to the provisions of the Credit Agreement. The Collateral Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of the Collateral), in
accordance with this Security Agreement and the Credit Agreement. The Collateral
Agent may employ agents and attorneys-in-fact in connection herewith and shall
not be liable for the negligence or misconduct of any such agents or
attorneys-in-fact. The Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Security Agreement, and the retiring Collateral
Agent shall thereupon be discharged from its duties and obligations under this
Security Agreement. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Security Agreement while it was the Collateral
Agent.
     (b) The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the other Credit Parties shall have
responsibility for, without limitation (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating

24



--------------------------------------------------------------------------------



 



to any Securities Collateral, whether or not the Collateral Agent or any other
Credit Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any Person with respect to any
Collateral.
     (c) The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Security Agreement and its duties hereunder, upon advice of counsel selected by
it.
     (d) If any item of Collateral also constitutes collateral granted to
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control.
          SECTION 8.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Grantor shall fail to perform any covenants contained
in this Security Agreement or in the Credit Agreement (including, without
limitation, such Grantor’s covenants to (i) pay the premiums in respect of all
required insurance policies hereunder, (ii) pay Claims, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any other obligations of such Grantor
with respect to any Collateral) or if any warranty on the part of any Grantor
contained herein shall be breached, the Collateral Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that Collateral Agent
shall in no event be bound to inquire into the validity of any tax, lien,
imposition or other obligation which such Grantor fails to pay or perform as and
when required hereby. Any and all amounts so expended by the Collateral Agent
shall be paid by the Grantors in accordance with the provisions of SECTION 8.3
hereof. Neither the provisions of this SECTION 8.2 nor any action taken by
Collateral Agent pursuant to the provisions of this SECTION 8.2 shall prevent
any such failure to observe any covenant contained in this Security Agreement
nor any breach of warranty from constituting an Event of Default. Each Grantor
hereby appoints the Collateral Agent its attorney-in-fact, with full authority
in the place and stead of such Grantor and in the name of such Grantor, or
otherwise, from time to time after the occurrence and during the continuation of
an Event of Default in the Collateral Agent’s discretion to take any action and
to execute any instrument consistent with the terms of the Credit Agreement and
the other Security Documents which the Collateral Agent may deem necessary to
accomplish the purposes hereof. The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. Each Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.

25



--------------------------------------------------------------------------------



 



          SECTION 8.3. Expenses. Each Grantor will upon demand pay to the
Collateral Agent the amount of any and all amounts required to be paid pursuant
to Section 10.04 of the Credit Agreement.
          SECTION 8.4. Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Collateral and shall (i) be
binding upon the Grantors, their respective successors and assigns, and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Credit Parties
and each of their respective successors, transferees and assigns. No other
Persons (including, without limitation, any other creditor of any Grantor) shall
have any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (ii), any Credit Party may
assign or otherwise transfer any indebtedness held by it secured by this
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Credit Party,
herein or otherwise, subject, however, to the provisions of the Credit
Agreement.
          SECTION 8.5. Termination; Release.
     (a) This Security Agreement, the Lien in favor of the Collateral Agent (for
the benefit of itself and the other Credit Parties) and all other security
interests granted hereby shall terminate with respect to all Secured Obligations
when (i) the Commitments shall have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Secured
Obligations shall have been indefeasibly paid in full in cash, other than such
obligations that by their terms continue after the termination of the Credit
Agreement, (iii) all Letters of Credit (as defined in the Credit Agreement)
shall have (A) expired or terminated and have been reduced to zero, (B) been
Cash Collateralized to the extent required by the Credit Agreement, or (C) been
supported by another letter of credit in a manner reasonably satisfactory to the
L/C Issuer and the Administrative Agent, and (iv) all Unreimbursed Amounts shall
have been indefeasibly paid in full in cash, provided, however, that in
connection with the termination of this Security Agreement, the Collateral Agent
may require such indemnities as it shall reasonably deem necessary or
appropriate to protect the Credit Parties against (x) loss on account of credits
previously applied to the Secured Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect to the
Other Liabilities, and (z) any Secured Obligations that may thereafter arise
under Section 10.04 of the Credit Agreement.
     (b) The Collateral shall be released from the Lien of this Security
Agreement in accordance with the provisions of the Credit Agreement. Upon
termination hereof or any release of Collateral in accordance with the
provisions of the Credit Agreement, the Collateral Agent shall, upon the request
and at the sole cost and expense of the Grantors, assign, transfer and deliver
to the Grantors, against receipt and without recourse to or warranty by the
Collateral Agent, such of the Collateral to be released (in the case of a
release) or all of the Collateral (in the case of termination of this Security
Agreement) as

26



--------------------------------------------------------------------------------



 



may be in possession of the Collateral Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Collateral, proper documents and instruments (including UCC-3 termination
statements or releases) acknowledging the termination hereof or the release of
such Collateral, as the case may be.
     (c) At any time that the respective Grantor desires that the Collateral
Agent take any action described in clause (b) of this SECTION 8.5, such Grantor
shall, upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to clause (a) or (b) of this SECTION 8.5. The Collateral
Agent shall have no liability whatsoever to any other Credit Party as the result
of any release of Collateral by it as permitted (or which the Collateral Agent
in good faith believes to be permitted) by this SECTION 8.5.
          SECTION 8.6. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Grantor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent and the Grantors. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Grantor from the terms
of any provision hereof shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Security Agreement or any other document
evidencing the Secured Obligations, no notice to or demand on any Grantor in any
case shall entitle any Grantor to any other or further notice or demand in
similar or other circumstances.
          SECTION 8.7. Notices. Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement, as to any Grantor, addressed to it at the address of the
Lead Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other parties hereto complying as to delivery with the terms of
this SECTION 8.7.
          SECTION 8.8. GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
          SECTION 8.9. CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF
JURY TRIAL.
          (a) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION

27



--------------------------------------------------------------------------------



 



OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF ANY
FEDERAL COURT SITTING THEREIN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SECURITY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH GRANTOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
          (c) EACH GRANTOR AGREES THAT ANY ACTION COMMENCED BY ANY GRANTOR
ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING
THEREIN AS THE COLLATERAL AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.
          (d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 8.7. NOTHING IN THIS SECURITY
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
          (e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY

28



--------------------------------------------------------------------------------



 



HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH
ANY SUCH PERSON IS JOINED AS A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 8.10. Severability of Provisions. Any provision hereof which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
          SECTION 8.11. Execution in Counterparts; Effectiveness.
          This Security Agreement may be executed in any number of counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Security
Agreement.
          SECTION 8.12. No Release. Nothing set forth in this Security Agreement
shall relieve any Grantor from the performance of any term, covenant, condition
or agreement on such Grantor’s part to be performed or observed under or in
respect of any of the Collateral or from any liability to any Person under or in
respect of any of the Collateral or shall impose any obligation on the
Collateral Agent or any other Credit Party to perform or observe any such term,
covenant, condition or agreement on such Grantor’s part to be so performed or
observed or shall impose any liability on the Collateral Agent or any other
Credit Party for any act or omission on the part of such Grantor relating
thereto or for any breach of any representation or warranty on the part of such
Grantor contained in this Security Agreement, the Credit Agreement or the other
Loan Documents, or under or in respect of the Collateral or made in connection
herewith or therewith. The obligations of each Grantor contained in this SECTION
8.12 shall survive the termination hereof and the discharge of such Grantor’s
other obligations under this Security Agreement, the Credit Agreement and the
other Loan Documents.
          SECTION 8.13. Obligations Absolute. All obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of:

29



--------------------------------------------------------------------------------



 



     (i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor;
     (ii) any lack of validity or enforceability of the Credit Agreement or any
other Loan Document, or any other agreement or instrument relating thereto;
     (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement or any other
Loan Document or any other agreement or instrument relating thereto;
     (iv) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;
     (v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of SECTION 8.6 hereof; or
     (vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Grantor (other than the termination of this
Security Agreement in accordance with SECTION 8.5(a) hereof).
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

30



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused
this Security Agreement to be duly executed and delivered by their duly
authorized officers as of the date first above written.

              BIG 5 CORP., as a Grantor
 
       
 
  By:   /s/ Barry D. Emerson
 
       
 
  Name:   Barry D. Emerson
 
  Title:   Senior V.P. and CFO
 
            BIG 5 SERVICES CORP., as a Grantor
 
       
 
  By:   /s/ Barry D. Emerson
 
       
 
  Name:   Barry D. Emerson
 
  Title:   Senior V.P. and CFO
 
            BIG 5 SPORTING GOODS CORPORATION, as a Grantor
 
       
 
  By:   /s/ Barry D. Emerson
 
       
 
  Name:   Barry D. Emerson
 
  Title:   Senior V.P. and CFO

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
 
       
 
  By:   /s/ David C. Lipkin
 
       
 
  Name:   David C. Lipkin
 
  Title:   Senior Vice President

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
[Form of]
SECURITIES PLEDGE AMENDMENT
          This Securities Pledge Amendment, dated as of ___, is delivered
pursuant to SECTION 5.1 of that certain Security Agreement (as amended, amended
and restated, restated, supplemented or otherwise modified from time to time,
the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of October 18, 2010, made by (i) BIG 5 CORP., as lead
borrower for itself and the other Borrowers (the “Lead Borrower”), (ii) THE
BORROWERS party thereto from time to time (together with the Lead Borrower, the
“Borrowers”, and (iii) THE GUARANTORS party thereto from time to time (the
“Guarantors”), as pledgors, assignors and debtors (the Borrowers, together with
the Guarantors, in such capacities and together with any successors in such
capacities, the “Grantors,” and each, a “Grantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, having an office at One Boston Place, 18th Floor,
Boston, Massachusetts 02108, in its capacity as collateral agent for the Credit
Parties, as pledgee, assignee and secured party (in such capacities and together
with any successors in such capacities, the “Collateral Agent”). The undersigned
hereby agrees that this Securities Pledge Amendment may be attached to the
Security Agreement and that the Pledged Securities and/or Intercompany Notes
listed on this Securities Pledge Amendment shall be deemed to be and shall
become part of the Collateral and shall secure all Secured Obligations.

 



--------------------------------------------------------------------------------



 



PLEDGED SECURITIES

                                      NUMBER OF   PERCENTAGE OF     CLASS      
    SHARES   ALL ISSUED CAPITAL     OF STOCK   PAR   CERTIFICATE   OR   OR OTHER
EQUITY ISSUER   OR INTERESTS   VALUE   NO(S).   INTERESTS   INTERESTS OF ISSUER
                     

 



--------------------------------------------------------------------------------



 



INTERCOMPANY NOTES

                      PRINCIPAL   DATE OF   INTEREST   MATURITY ISSUER   AMOUNT
  ISSUANCE   RATE   DATE                  

              [_____________________________],     as Grantor

 
  By:    
 
       
 
      Name:
 
      Title:

AGREED TO AND ACCEPTED:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

         
By:
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Intercompany Notes
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Filings, Registrations and Recordings

1.   Uniform Commercial Code Filings

      Grantor/Debtor   Jurisdiction/Agency
 
   
Big 5 Sporting Goods Corporation
  Secretary of State of Delaware
 
   
Big 5 Corp.
  Secretary of State of Delaware
 
   
Big 5 Services Corp.
  Virginia State Corporation Commission

2.   Recordation of Trademark Assignment with the United States Patent and
Trademark Office

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Pledged Interests

                                                                      # of      
    % of   Certificate No.             Type of   Shares   Total Shares  
Interest   (if uncertificated, Grantor   Issuer   Organization   Owned  
Outstanding   Pledged   please indicate so)
Big 5 Sporting Goods Corporation
  Big 5 Corp.   Corporation   1,000     1,000     100       3  
 
                                               
Big 5 Corp.
  5 Services Corp.   Corporation      100        100     100       1  

 